Citation Nr: 1508443	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The August 2010 rating decision reopened and denied the Veteran's claim for PTSD.  The Veteran's claim for PTSD was previously denied in an August 2008 rating decision, which also denied service connection for paranoid schizophrenia, anxiety disorder, and depression.  Although not specified by the Veteran, the appeal is broadened from the Veteran's original claim, and characterized as entitlement to service connection for a psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board notes that the Veteran was denied service connection for PTSD in a May 2000 rating decision.  The Veteran withdrew his appeal prior to Board consideration in an April 2002 statement.  38 C.F.R. § 20.204(b) (2014). 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


The issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an August 2008 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current diagnosis of PTSD, and did not have a verified stressor related to his military service.

2.  Evidence received since the August 2008 rating decision, is not cumulative or redundant of evidence previously considered and does raise a reasonable possibility of substantiating the claim for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



CONCLUSIONS OF LAW

1. The August 2008 rating decision denying entitlement to service connection for, PTSD is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the August 2008 rating decision, new and material has been received, the claim for a psychiatric disability, to include posttraumatic stress disorder (PTSD), is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

New and Material Evidence

In general, RO decisions are final when they are not timely appealed.  38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).
Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the August 2008 rating decision which continued the denial of the Veteran's PTSD, the RO fully developed the claims file.  The Veteran's Service Treatment Records (STR), Service Personnel Records (SPR), VAMC records, and private medical records from D.C.G. M.D. were associated with the claims file.  The Veteran was denied PTSD because the evidence failed to show that the Veteran had a current diagnosis of PTSD, and because the Veteran's claimed stressors were unverified.  

VA medical records from November 2008 show that the Veteran received care for his PTSD and received a prescription for quetiapine.  The Veteran's treatment and prescription was continued by VA medical staff in May 2009.  In February 2009 the Veteran was diagnosed by VA medical staff with psychosis, not otherwise specified.  VA medical records from March 2009 indicate that the Veteran was assessed with anxiety, and depression.  In June 2009 the Veteran was given follow-up treatment for his anxiety.   In July 2009 VA medical records show that VA medical staff found that the Veteran had a history of PTSD.  In October 2009 VA medical staff diagnosed the Veteran with an impression of PTSD.  

The VA medical records are new, as they were not part of the record at the time of the August 2008 rating decision.  They are also material, as they offer evidence to unestablished facts.  The Veteran has submitted new evidence showing he has multiple psychological disabilities, potentially entitled to service connection.  This evidence offers a reasonable possibility of substantiating the Veteran's claim, and is therefore material pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) is reopened.


ORDER

New and material evidence has been submitted to reopen the claim for service connection of a psychiatric disability, to include posttraumatic stress disorder (PTSD), and the appeal is allowed to this extent only.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a VA examination for PTSD from July 2010.  However, the examination did not include an opinion or discussion of the Veteran's other previously diagnosed psychiatric disabilities.  Since the examiner did not include a discussion of the Veteran's anxiety, depression, and psychosis not otherwise specified in the Veteran's medical history, nor did the examiner discuss whether or not the Veteran fulfills the DSM-IV criteria for these disabilities, an additional psychiatric examination is necessary.    

Consequently, the Board finds that the claim must be remanded so that the AOJ can provide the Veteran with an additional VA medical examination.


Accordingly, the case is REMANDED for the following action:

1. The most recent VA Medical Center (VAMC) treatment of record is dated February 2010.  Treatment records since this time should be obtained and incorporated into the claims file.

2.  The Veteran should then be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from any current psychiatric disability, to include, depression, anxiety, and psychosis not otherwise specified.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner at or prior to the time of the scheduled examination.  The examiner is to perform all necessary tests and studies and conclude whether the Veteran suffers from depression, anxiety, psychosis not otherwise specified, or any other psychiatric disorder.  The examiner should consider and discuss the prior VA examinations. 

If the Veteran is found to be suffering from any other psychiatric disability, to include depression, anxiety, and psychosis not otherwise specified, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements in support of his claims must be considered and discussed when formulating an opinion.

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


